Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tim Tingkang Xia on 03/17/2022.

The application has been amended as follows: 
In claim 1, line 13, after “body” insert --- , wherein the peptide pharmaceutical is DOTATATE, DOTATOC, DOTANOC OR DOTAOC and the radioactive nuclide is Ga-68 or Lu-177 ---
In claims 2 and 3, line 1, after “bag” delete “mainly has” and insert --- comprises ---
In claim 6, line 8, after “radiopharmaceuticals” insert --- , wherein the peptide pharmaceutical is DOTATATE, DOTATOC, DOTANOC OR DOTAOC and the radioactive nuclide is Ga-68 or Lu-177 ---

Claims 7 and 8 are cancelled.
Claims 6 and 9-11 are rejoined.  According to rejoinder provision under MPEP 821.04 claims are examined and allowed because they are dependent on allowed claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closet prior art discloses a kit comprising mixing DOTA-TATE dissolved in water and gentisic acid in a vial and freeze -dried and to this vial, 68GaCl3 along with buffer were added followed by heating to generate 68Ga-DOTA-TATE radiopharmaceutical, but fails to disclose specifically kit comprising a labeling holder, comprising a heating area arranged at a bottom of the tank, and a heating bag arranged in the heating area, containing aluminum powder, calcium oxide, sodium carbonate and sodium hydroxide for heating up to 95oC, and a bearing seat above heating area to hold frozen crystal reaction vial as recited in instant claim 1..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.S/           Examiner, Art Unit 1618

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618